Opinion,
Mr. Justice Mitchell:
If we confined ourselves rigidly to the question raised by the actual record, this case would lie in a very small compass. The account is the account of the administrator of Wilhelmina Bladen; the money was received by him as money due to his intestate; was put in his account as money, and now must necessarily be distributed as money, and that is the end of the case.
But as the administrator filed his account in its present form, under the order of the Orphans’ Court, for the very purpose of raising the real question in controversy between these parties, and it has been fully discussed here, as well as in the court below, we shall express our opinion upon that question, so as to make an end of the litigation.
One Emerick died intestate, leaving a widow and children. By proceedings in partition his real estate was sold, and part of the purchase money left charged upon the land for the widow in lieu of dower. The rest was paid to the heirs or their guardians, and is not involved in this case. Among the heirs, however, was Wilhelmina Emerick, a minor, who subsequently to the sale, married Washington L. Bladen, gave birth to one child, and died, still a minor. The child, William Emerick Bladen, died a minor, and subsequently Washington L. Bladen, the father, died, in the lifetime of the widow Emerick. On the death of the latter, the question arose whether the share of Wilhelmina in the fund set apart to her mother in lieu of dower, was real estate or personalty. Appellants, who are brother and sisters of Wilhelmina, claim it as real estate, as heirs of their nephew, William E. Bladen, and the other parties in interest claim it from the administrator, as personalty which comes to them through Washington L. Bladen, the father of William.
The claim of the appellants rests upon the contention that the sale in partition did not convert the real estate into personalty, but that the purchase money, taking its place, became realty, and must remain so until the title and the possession *550should unite in a person sui juris, and thus capable of reconverting it into money; and that as both Wilhelmina and her son died during minority, and before the death of the widow, the reconversion never took place in their behalf, and the money retained its character as realty until the death of the widow, upon which the title of appellants intervened as heirs-at-law of William Bladen.
. The contention is ingenious, and has been supported with great learning and earnestness, but it is not sound or tenable. The question is really no longer open, being clearly and authoritatively ruled by Hay’s App., 52 Pa. 449; McCune’s App., 65 Pa. 450, and Kann’s Est., 69 Pa. 219. Hay’s Appeal arose upon the distribution of the proceeds of the sale of real estate which had descended to a wife. Under the act of March 29,1832, § 48, the money was paid to the husband on his giving security that it should be forthcoming at his death. The wife died, leaving children, and two of these died during the lifetime of the father. The money never was in their possession, any more than the money in the present case was in the possession of Wilhelmina Bladen. The cases are identical, except that the intervening interest that prevented present possession there, was the use by the father of the money in lieu of curtesy, and here it is the use by the mother in lieu of dower. Yet the court held that the money became personalty on the passage of the right to it to the children, and on their death it passed as personalty to the father. “ On the death of Mrs. Hay,” says Strong, J., “the right to the money became vested in her three children, though the time of enjoyment was postponed until the death of their father. Two of these having died in the lifetime of their father, in their minority, and without issue, their shares descended to their father. For it descended as personalty, which it actually was. The provision in the act of assembly extended no farther than to regulate the first descent. ”
McCune’s Appeal, and Kann’s Estate, supra, are equally clear, and equally in point. The exceptionally able argument of the learned counsel for appellants, has failed to convince us, as it failed to convince the court below, that there is any difference in principle between those cases and the present. It is not necessary that we should go over the argument in detail, as that has been very satisfactorily done in the opinion *551of the learned auditing judge, to which we refer for the answer to the several points made.
To that opinion I will only add that the general error of the argument is in assuming that the proceeds of the sale in partition are real estate, and require a positive act of reconversion to get them back into their character as money. It is not uncommon to say that the proceeds of real estate remain realty, etc., but the expression is not accurate. The money never is real estate, in law any more than in fact, but for certain purposes, and within certain limits, it is treated as if it was real estate. The purpose is to preserve the inheritable quality of the estate, so that the title may not be diverted from the previous owner, and the limit is the first devolution. The whole doctrine is the creation of equity for a specific purpose, and when that purpose is accomplished the rule ceases to operate. So far therefore from the money actually becoming real estate, and requiring a positive act of reconversion to restore it to its natural character of money, it never is real estate, and is only treated as such within a limit, which all the cases agree, is the first transmission. To quote again from Hay’s Appeal, “it descended as personalty, which it actually was. The provision in the act of assembly extended no farther than to regulate the first descent, and prevent the fund from passing directly from the wife to the husband. After it had vested in the heirs ” (and it is to be remembered that in that case as in this, it never did vest in possession) “ it was no longer real estate for any purpose.” And in the language of Shabswood, J., in Foster’s App., 74 Pa. 897, “ conversion is altogether a doctrine of equity. It is admitted only for the accomplishment of equitable results. It may be termed an equitable fiction, and the legal maxim, In fictione juris semper subsistit esquitas, has redoubled force in application to it. It follows, of necessity, that it is limited to its end.....When the ourpose of conversion is attained, conversion ends.”
When therefore the real estate of Peter Emeriek was sold, Wilhelmina’s share of the proceeds passed to her as real estate, but having vested in her, either in possession or in remainder, after her mother’s life interest, the purpose of the equitable or constructive conversion was fully accomplished, and the money resumed in law its actual character as personalty, and *552as such passed to her son, and through him to his father, and then to the father’s personal representative.
Decree affirmed.